DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 7 – 11, 14 – 18 and 21  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (hereinafter Yam, U.S. patent Application Publication 2015/030,2857).

Regarding Claim 1, Yam discloses:
An electronic apparatus (e.g. group 100 and associated devices; Fig. 2; note contents of all embodiments can be combined as well; para 90) comprising: 
a voice receiver (e.g. sound collecting device 103; Fig. 2);
a communication interface, configured to connect to different mobile apparatuses (e.g. multiple devices 101… smart phone; para 79; multiple devices controlled by voice; para 152; also note transmission and reception of information to and from various devices over a network; para 94); and
a processor configured (e.g. control device 111; Fig. 2) to:
based on a user voice being obtained through the voice receiver (e.g. sound collecting device 103 outputs the acquired voice information to the control device 111; para 122), identify a user account matched with a voice print of the user voice among a plurality of user accounts associated with the different mobile apparatuses, respectively (e.g. see S303 of Fig. 7 as well as S504 of Figs. 8 and 9; speaker identifying unit 303 of the control device 111 identifies speaker information relating to the speaker who has uttered the voice information… compares the acquired voice information with voice information registered in table 700 and estimates general speaker information; para 124; note identifying the speaker in further detail using voice information, voice model 
based on identifying the user account, identify a mobile apparatus having the user account corresponding to the user voice among the different mobile apparatuses communicably connected to the electronic apparatus through the communication interface (e.g. S505 of Figs. 8 and 9 and S304 of Fig. 7; the controlled device identifying unit 304 identifies, out of the multiple devices 101, a device to be controlled, based on the speaker information identified by the speaker identifying unit 303; para 108 see further para 127 as well); and
transmit a control signal for performing an operation corresponding to the user voice to the identified mobile apparatus through the communication interface (S506 and S507 of Figs. 8 and 9; S305 of Fig. 7,  the communication unit 211 of the control device 111 transmits the spoken command to the communication unit 201 of the device to be controlled; para 132).

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Yam further discloses:
wherein the processor is further configured to:
transmit a signal of the user voice to an external server through the communication interface (e.g. control device 111 connects to a later-described server 121 and transmits/receives information; para 86; server 121 includes any or all of the voice analyzing using, speaker identifying unit and controlled device identifying unit; para 136); and


Regarding Claim 3, in addition to the elements stated above regarding claim 1, Yam further discloses:
wherein the processor is further configured to:
transmit a signal of the user voice to the different mobile apparatuses through the communication interface (e.g. server 121 receives information from the control device 111, and performs control and processing relating to services to be provided to the user,  services may be provided to the user 10 within the group 100; para 87), and
based on a response being received from a mobile apparatus among the different mobile apparatuses, identify the mobile apparatus that transmitted the response as the mobile apparatus which has the user account corresponding to the user voice and is to perform the operation corresponding to the user voice (e.g. communication unit 201 [of device 101] transmits and receives information to and from various types of devices, over a network; para 94; note further, location information indicating the location of each of the plurality of devices, are acquired, and the device to 

Regarding Claim 4, in addition to the elements stated above regarding claim 1, Yam further discloses:
a memory (e.g. database 213 [of control device 111; Fig. 4] stores various types of data; para 101) configured to store the plurality of user accounts (e.g. database of control device 111 includes multiple tables; para 117),
wherein the processor is further configured to identify the user account corresponding to the user voice based on one of the plurality of user accounts stored in the memory (e.g. the speaker identifying unit 303 of the control device 111 compares the acquired voice information with voice information registered in the table 700 of the database 213, and estimates general speaker information; para 124).

Regarding Claim 7, in addition to the elements stated above regarding claim 1, Yam further discloses:
a display (e.g. controlling the display devices being controlled; para 147);
wherein the processor is further configured to, based on the operation corresponding to the control signal being completed in the identified mobile apparatus, display a message informing that the operation is completed on a part of a screen of the display (e.g. the voice recognition system may have a controlled device notification unit to visually notify a speaker of controlled device at the point that the speaker has been identified… visually comprehending which devices can be controlled; para 150; and 

Regarding Claim 21, in addition to the elements stated above regarding claim 1, Yam further discloses:
wherein the processor is further configured to:
based on identifying the user account, identify a plurality of mobile apparatuses that have the user account corresponding to the user voice among the different mobile apparatuses, and based on identifying context of the user voice, identify a mobile apparatus among the plurality of mobile apparatuses as the mobile apparatus to perform the operation corresponding to the user voice (e.g. location information indicating the location of each of the plurality of devices is acquired, and the device to be controlled is identified based on the speaker information, and the device location information; para 57, 58).

Claims 8 and 15 are rejected under the same grounds as claim 1 above.

Claims 9 and 16 are rejected under the same grounds as claim 2 above.

Claims 10 and 17 are rejected under the same grounds as claim 3 above.

Claims 11 and 18 are rejected under the same grounds as claim 4 above.

Claim 14 is rejected under the same grounds as claim 7 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (hereinafter Yam, U.S. patent Application Publication 2015/030,2857) in view of Kim et al. (hereinafter Kim U.S. Patent Application Publication 2016/0021531).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, Yam further discloses:
a display (e.g. display unit 206; Fig. 3, para 97, 142).
Yam fails to explicitly disclose:
wherein the processor is further configured to:
receive, through the communication interface, a screen of the identified mobile apparatus in which the operation corresponding to the control signal is performed, from the identified mobile apparatus, and

In a related field of endeavor, Kim discloses a similar method of control across multiple networked devices including mobile devices and devices with screens such as a television; abstract, Fig. 8, 12.
Modifying Yam to include the ability to mirror content as taught by Kim further discloses:
wherein the processor is further configured to:
receive, through the communication interface, a screen of the identified mobile apparatus in which an operation corresponding to the control signal is performed, from the identified mobile apparatus, and display the received screen on the display (e.g. Yam’s multiple devices, including those with screens, now performing the operations of Fig. 8 of Kim, in particular providing control operations for an external device, mirroring content of the mobile device including tethering; para 79, 80 Fig. 9 of Kim).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kim to Yam.  Doing so would have been predictable given the similar nature of Kim and Yam, namely control of multiple electronic devices over a network, including the use of voice recognition, in a field of the Internet of Things technology.  Doing so would have been desirable given the increased utilization of the mobile device and the ability to promote control of external devices using the mobile device while protecting privacy; paras 7-9 of Kim.

Claims 12 and 19 are rejected under the same grounds as claim 5 above.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (hereinafter Yam, U.S. patent Application Publication 2015/030,2857) in view of Kim et al. (hereinafter Kim U.S. Patent Application Publication 2018/0137266) in further view of Beckhardt et al. (hereinafter Bec, U.S. Patent Application Publication 2019/0074008).

Regarding Claim 6, in addition to the elements stated above regarding claim 5, the combination fails to explicitly disclose:
wherein the processor is further configured to:
based on the user voice being obtained during playing of a content on the display, pause the playing of the content and display the received screen on the display, and
based on an operation corresponding to the control signal being completed, resume the playing of the content.
In a further related field of endeavor, (e.g. processing voice commands and voice recognition) Bec discloses a method of electronic device control similar to that of the combination, and further details adjustment of reproduction/playback by adjusting the audio so that the voice command following a wakeword can be clearly received over the audio being played back, including pausing the audio; paras 23, 30, 31, 101, 116, 117.
Applying this technique to the combination further discloses:
wherein the processor is further configured to:
based on the user voice being obtained during playing of a content on the display  pause the playing of the content and display the received screen on the display (e.g. voice command input to Yam of the combination, pausing the content reproduction 
based on an operation corresponding to the control signal being completed, resume the playing of the content (e.g. returning to the point prior; para 137 of Bec, now applied to the combination).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Bec to the combination.  Doing so would have been desirable in order to more accurately or clearly receive (as Bec notes) the voice input command in the combination over the reproduction, further doing so would satisfy the continuing need to develop consumer-accessible technologies to further enhance the listening experience; para 4 of Bec.

Claim 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (hereinafter Yam, U.S. patent Application Publication 2015/030,2857) in view of Beckhardt et al. (hereinafter Bec, U.S. Patent Application Publication 2019/0074008).

Regarding Claim 13, in addition to the elements stated above regarding claim 8, the combination fails to explicitly disclose:
based on the user voice being obtained during a playing of a content, pausing the playing of the content and displaying the received screen; and
based on an operation corresponding to the control signal being completed, resuming the playing of the content.

Applying this technique to the device of Yam further discloses:
based on the user voice being obtained during a playing of a content, pausing the playing of the content and displaying the received screen (e.g. voice command input to Yam of the combination, pausing the content reproduction when the command is detected to better receive the voice command as taught by Bec); and
based on an operation corresponding to the control signal being completed, resuming the playing of the content (e.g. returning to the point prior; para 137 of Bec, now applied to the combination).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Bec to the Yam.  Doing so would have been desirable in order to more accurately or clearly receive (as Bec notes) the voice input command in the combination over the reproduction, further doing so would satisfy the continuing need to develop consumer-accessible technologies to further enhance the listening experience; para 4 of Bec.

Claim 20 is rejected under the same grounds as claim 13 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654